internal_revenue_service number release date index number ------------------ ---------------------------------- ---------------------------------------------------------- ----------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------ telephone number -------------------- refer reply to cc psi b02 plr-135021-13 date date trust ----------------------------------- ----------------------- parent corp ----------------------------------- ----------------------------------- ----------------------- x date date date state x claims x trust --- ----------------------------------- ------------------ ----------------------------------- ---------------- ----------------------------------- ----------------- ----------------------------------- ------------ ----------------------------------- ----------------------------------- ----------------------------------- ----------------------------------- -------------------------- dear ------------- this responds to a letter dated date and subsequent information submitted on behalf of trust requesting a ruling regarding the classification of trust as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations plr-135021-13 the information submitted states that parent is a wholly-owned subsidiary of corp and is a disregarded_entity for federal_income_tax purposes on date parent and x of its wholly-owned direct and indirect domestic subsidiaries the debtors filed voluntary petitions under chapter of the bankruptcy code in the united_states bankruptcy court on date the debtors submitted their plan_of_reorganization the plan to the bankruptcy court the plan will become effective on the date it is approved by the bankruptcy court the effective date on date trust was established as a common_law_state trust on or before the effective date and pursuant to the confirmed plan trust will be converted to a state statutory trust on the effective date the debtors will transfer all of their cash and remaining assets with limited exceptions to trust pursuant to the provisions of the plan and as will be provided in the trust agreement trust is being established for the primary purpose of liquidating the assets of trust with no objective to continue or engage in the conduct_of_a_trade_or_business except to the extent reasonably necessary to and consistent with the liquidating purpose of trust most of the debtors’ general unsecured creditors will receive beneficial interests in trust trust units in satisfaction of their claims however note that holders of x claims will receive interests in the x trust which will receive trust units in satisfaction of the aggregate x claims a portion of the trust units and cash allocable to those trust units will be reserved for issuance in respect of unsecured claims against the debtors that have not been allowed or disallowed prior to the effective date the plan and related disclosure statement the disclosure statement provide and the trust agreement will provide that the transfer of assets to trust other than assets allocable to disputed claims will be treated for all federal_income_tax purposes as a deemed transfer by the debtors to the holders of beneficial interests in trust the beneficiaries followed by a deemed transfer by such beneficiaries to trust the plan and disclosure statement treat and the trust agreement will treat the beneficiaries of trust as grantors and deemed owners of trust trust will distribute cash available for distribution at least semi-annually to trust beneficiaries except if the aggregate cash available to distribute at that time is such as would make the distribution impracticable in which case cash will be distributed on a subsequent distribution date cash available for distribution will include cash transferred by the debtors to trust the net_proceeds from the sale of the trust assets as well as any income earned from those assets prior to their sale less cash required or reserved to pay trust expenses to maintain the value of trust assets and to meet claims or contingent liabilities the plan provides and the trust agreement will provide that in no event will trust be dissolved later than three years from the effective date unless the bankruptcy court upon motion within the six months prior to the third anniversary of the effective date determines that a fixed-period extension is necessary to facilitate or complete the recovery and liquidation of trust’s assets plr-135021-13 sec_671 of the internal_revenue_code provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there then shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-4 provides that except as provided in sec_1_671-4 and items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the code are treated as owned by the grantor or another person should not be reported by the trust on form_1041 u s income_tax return for estates trusts but should be shown on a separate statement attached to that form sec_677 provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a non-adverse party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_301_7701-4 provides that certain organizations which are commonly know as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on a profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 1994_2_cb_684 provides the conditions under which the service will consider issuing advance rulings classifying certain trusts as liquidating trusts under sec_301_7701-4 revproc_94_45 states that the service will issue a ruling classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 if certain specified plr-135021-13 conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied accordingly based on the representations made and the information submitted we rule that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the regulations as such each beneficiary of trust including the x trust will be treated as receiving from the debtors and then transferring to trust that portion of the assets of trust allocable to its interest in trust other than the reserve furthermore trust will be a grantor_trust and the beneficiaries of trust will be treated as the owners of trust under sec_671 and sec_677 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the office a copy of this letter is being sent to trust’s authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
